     Case 4:20-cv-01828 Document 35 Filed on 07/29/20 in TXSD Page 1 of 8




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


JANE DOE,                                       §
                                                §          CIVIL ACTION NO.
            Plaintiff,                          §
                                                §              4:20-cv-1828
                                                §
CORECIVIC, INC., ET AL,                         §
                                                §
            Defendants.                         §


           DEFENDANT UNITED STATES OF AMERICA’S
   ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND

         Defendant United States of America sets forth its answer to “Plaintiff’s Original

Complaint & Jury Demand” (Doc. 1), as follows:

                                       FIRST DEFENSE

         The Court lacks jurisdiction over all or part of the complaint, and the complaint fails

to state a claim upon which relief can be granted.

                                     SECOND DEFENSE

         The United States pleads sovereign immunity as a complete defense. Plaintiff’s

exclusive remedy lies against the United States of America under the Federal Tort Claims

Act (“FTCA”), 28 U.S.C. '' 1346(b), 2671 et seq.; and all statutory limitations on recovery

and ambiguities are strictly construed in favor of the sovereign. FDIC v. Meyer, 510 U.S.

471 (1994); Willoughby v. United States ex rel. U.S. Dep't of Army, 730 F.3d 476 (5th Cir.

2013).
     Case 4:20-cv-01828 Document 35 Filed on 07/29/20 in TXSD Page 2 of 8




                                     THIRD DEFENSE

       Plaintiff has erroneously named the Department of Homeland Security (“DHS”),

and Immigration and Customs Enforcement (“ICE”) as defendants, which are immune

from suit under the FTCA. Atorie Air v. F.A.A., 942 F.2d 954, 957 (5th Cir. 1991).

                                   FOURTH DEFENSE

       The United States pleads that plaintiff has failed to allege a negligent act or

omission by an employee of the United States while acting in the scope of his or her

duties. Davis v. United States, 474 F.Supp.2d 829, 832 (N.D. Tex. 2007); Linke v. United

States, Nos. 14-cv-444, 14-cv-445, 1015 WL 12743611 (W.D. Tex. Mar. 31, 2015)

(Smith, J.) ("The intentional tort of assault is 'not generally considered to be within the

scope of an employee's authority'").

                                       FIFTH DEFENSE

       The United States is not liable for acts or omissions beyond the scope of an

employee’s official duties, or for intentional and negligent acts of third parties or

independent contractors.

                                     SIXTH DEFENSE

       The United States pleads that plaintiff’s claims of negligent hiring, training, and

supervision are barred by the discretionary function exception to the FTCA, 28 U.S.C. §

2680(a), and by plaintiff’s failure to raise these claims administratively; claims for

negligent hiring, training and supervision constitute entirely separate claims that must be

pleaded within an administrative tort claim. Kikumura v. Osagie, 461 F.3d 1269, 1285-

86 (10th Cir. 2006); Davila-Bajana v. Sherman, 278 Fed.Appx. 91, 94 (3rd Cir. 2008).
      Case 4:20-cv-01828 Document 35 Filed on 07/29/20 in TXSD Page 3 of 8




                                    SEVENTH DEFENSE

         The United States pleads sovereign immunity as a complete defense in that the

conduct complained of falls within the intentional tort exception to the Federal Tort

Claims Act, 28 U.S.C. § 2680(h), or otherwise “arises out of” one or more excepted torts.

                                     EIGHTH DEFENSE

         The United States pleads plaintiff’s failure to state a claim upon which relief can be

had under Fed. R. Civ. P. 12(b)(6), and plaintiff has failed to satisfy her Rule 8(a)(2)

obligation to present “a short and plain statement of the claim showing that the pleader is

entitled to relief.”

                                      NINTH DEFENSE

         The United States pleads that a majority of the allegations (paragraphs 36-66)

consist of excerpts from second-hand statements, biased articles, inaccurate facts, and

hearsay, which are “immaterial, impertinent, and scandalous,” and having no relation to

the subject matter of this action, and should be stricken by the court. Fed. R. Civ. P.

12(f).

                                      TENTH DEFENSE

         The United States pleads that plaintiff’s allegations of sexual assault are denied as

untrue. They are not based in fact or in law, lack evidentiary support, and are being

pursued for an improper purpose. Fed. R. Civ. P. 11(b).

                                   ELEVENTH DEFENSE

         The United States pleads that all tort based claims not exhausted administratively

within two years of the accrual of the cause of action, including claims for negligent
     Case 4:20-cv-01828 Document 35 Filed on 07/29/20 in TXSD Page 4 of 8




hiring, training and supervision are barred by 28 U.S.C. ' 2401(b), and plaintiff’s

recovery, if any, is limited to the specific acts or omissions, injuries and damages claimed

administratively. 28 U.S.C. § 2675(a).

                                  TWELFTH DEFENSE

       The United States pleads insufficiency of process and/or insufficiency of service of

process under Fed. R. Civ. P. 4(i) and 4(m), out of an abundance of caution.

                                THIRTEENTH DEFENSE

       The United States pleads the negligence or fault of plaintiff in not reporting the

alleged incident until nearly nine (9) months after she was removed to Mexico and gave

birth; she was purportedly removed to Mexico on June 1, 2018, gave birth on or about

January 2019, and her attorney first alerted the Harris County Sheriff’s Office on or about

February 7, 2019.

                               FOURTEENTH DEFENSE

       Plaintiff is not entitled to recover exemplary or punitive damages against the

United States, and her recovery under the FTCA, if any, is otherwise limited by damages

allowed under Texas statutory and common law. 28 U.S.C. ' 2674.

                                 FIFTEENTH DEFENSE

       Plaintiff is not entitled to reimbursement of expert fees. 28 U.S.C. ' 2674.

                                 SIXTEENTH DEFENSE

       Plaintiff is not entitled to recover prejudgment legal interest under 28 U.S.C. '

2674, and is not entitled to recover post-judgment interest, except under the limited

circumstances set forth in 31 U.S.C. '1304.
     Case 4:20-cv-01828 Document 35 Filed on 07/29/20 in TXSD Page 5 of 8




                                  SEVENTEENTH DEFENSE

       Plaintiff is not entitled to the recovery of attorney’s fees against the United States,

and payment of attorney’s fees by plaintiff is limited to 25% of any settlement or

judgment amount. 28 U.S.C. § 2678.

                                  EIGHTEENTH DEFENSE

       Plaintiff’s recovery of medical expenses, if any, is limited to those reasonable and

necessary medical expenses actually paid or incurred by plaintiff.

                                   NINTEENTH DEFENSE

       Defendant is not liable for injuries or disabilities that were pre-existing, or arose

after the subject accident.

                                   TWENTIETH DEFENSE

       Defendant also asserts its entitlement to allowable credits or offsets against any

judgment in favor of plaintiff.

                                  TWENTY-FIRST DEFENSE

       Plaintiff is not entitled to a jury against the United States. 28 U.S.C. § 2402.

                              TWENTY-SECOND DEFENSE

       AND NOW, in answer to the allegations within Plaintiff’s Original Complaint

(“the complaint”), defendant United States avers as follows:

                                              I.

       The allegations contained in the preamble and paragraphs 1-8, 18-20, 22-24, 27,

30-33, 35, 67, 72-80, 84-85, 88-89, 91-221 (including subparts (a)–(g)), 222-225, and the

Prayer (including subparts (a)–(d)), of the complaint are denied.
     Case 4:20-cv-01828 Document 35 Filed on 07/29/20 in TXSD Page 6 of 8




                                             II.

       The allegations contained in paragraphs 9-17, 25-26, 28-29, 68-71, 81-83, 86-87,

and 90, of the complaint are denied for lack of sufficient information to justify a belief

therein.

                                             III.

       The allegations contained in paragraph 21 of the complaint regarding alternative

service of process methods during the Covid-19 pandemic, do not require a response by

defendant.

                                             IV.

       The allegations contained in paragraph 34 of the complaint are denied, except

defendant admits that plaintiff submitted an administrative claim to the Department of

Homeland Security, and final disposition of the claim was not made within the six month

period of review.

                                             V.

       The allegations, if any, contained within paragraphs 36-66 of the complaint are

denied as “immaterial, impertinent, and scandalous” and without relation to the subject

matter of this action, and should be stricken by the court. Fed. R. Civ. P. 12(f).

                                             VI.

       Allegations presented as titles: Sections VI, A (between paragraphs 34 and 35),

Section VI, B (between paragraphs 48 and 49), Section VI, C (between paragraphs 60

and 61), Section VI, D (between paragraphs 66 and 67), Section V, Count 1 (between

paragraphs 88 and 89), Section V, Count 2 (between paragraphs 104 and 105), Section V,
     Case 4:20-cv-01828 Document 35 Filed on 07/29/20 in TXSD Page 7 of 8




Count 3 (between paragraphs 112 and 113), Section V, Count 4 (between paragraphs 123

and 124), Section V, Count 5 (between paragraphs 135 and 136), Section V, Count 6

(between paragraphs 142 and 143), Section V, Count 7 (between paragraphs 149 and

150), Section V, Count 8 (between paragraphs 156 and 157), Section V, Count 9

(between paragraphs 162 and 163), Section V, Count 10 (between paragraphs 170 and

171), Section V, Count 11 (between paragraphs 174 and 175), Section V, Count 12

(between paragraphs 190 and 191), Section V, Count 13 (between paragraphs 199 and

200), are denied.



       WHEREFORE, defendant United States of America prays that its answer be

deemed good and sufficient, and that after due proceedings had, that there be judgment in

favor of the defendants and against plaintiff Jane Doe at her cost and prejudice.

                                             Respectfully submitted,

                                             RYAN K. PATRICK
                                             UNITED STATES ATTORNEY

                                               /s/ Fred T. Hinrichs
                                             ___________________________
                                             FRED T. HINRICHS
                                             Assistant United States Attorney
                                             Texas Bar No. 24003580
                                             1000 Louisiana Street, Suite 2300
                                             Houston, Texas 77002
                                             (713) 567-9529 B phone
                                             (713) 718-3303 - facsimile
                                             Email: Fred.Hinrichs@usdoj.gov
                                             Attorney for the United States of America
     Case 4:20-cv-01828 Document 35 Filed on 07/29/20 in TXSD Page 8 of 8




                             CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing pleading was electronically served

through the court=s ECM/CF system on this 29th day of July, 2020, to the following:

      Jose Sanchez
      Jose Sanchez Law Firm, PC
      507 Green Street
      Longview, Texas 75601

      Morgan A. McPheeters
      McPheeters Law, PLLC
      4447 N. Central Expy., Ste. 101 #158
      Dallas, Texas 75205

      Michelle Simpson Tuegel
      The Simpson Tuegel Law Firm
      3301 Elm Street
      Dallas, Texas 75226

      Rachel Love
      Ashlee B. Hesman
      Daniel P. Struck
      Struck, Love, Gojanowski & Acedo, PLC
      3100 West Ray Road, Ste. 300
      Chandler, AZ 85226

      Chris M. Knudsen
      Nicole G. Andrews
      Serpe Jones Andrews Callender & Bell, PLLC
      2929 Allen Parkway, Suite 1600
      Houston, Texas 77019

      Joel W. Mohrman
      McGlinchey Stafford
      1001 McKinney, Ste. 1500
      Houston, Texas 77002

                                                  /s/ Fred T. Hinrichs
                                             __________________________
                                             Assistant United States Attorney
